El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Cuatro hermanos, Luis, José, Adriano y Oscar Díaz Lienza, entablaron esta acción contra Plazuela Sugar Company para poner fin a una alegada servidumbre consistente *28en vías férreas tendidas sobre la finca que se dice pertenecer a los demandantes y por las cuales corren treu.es. La finca Higuerito es el terreno en cuestión. La corte dictó senten-cia a favor de la demandada y los demandantes establecen apelación.
En el juicio apareció que la Plazuela Sugar Company es la dueña absoluta de participaciones que pertenecían a otros hermanos de la Sucesión Díaz Lienza, y sostuvo la apelada, y la corte así lo resolvió, que cualquier condueño tiene igual derecho a usar la finca. Dicen los apelantes que el derecho de Plazuela Sugar Company está en potencia puesto que la finca nunca ha sido dividida entre la Sucesión Díaz Lienza. Pero el derecho de los demandantes para establecer esta acción se funda asimismo en cuatro participaciones indivisas. En la demanda estiman ellos que cada uno de los cuatro tiene derecho a unas diez cuerdas y la prueba demuestra que la Plazuela Sugar Company tendría derecho a otra parte considerable de la propiedad. Es un caso en que uno que hace alegaciones contrarias no debe ser oído (allegans contraria non est audien dus). Si la Plazuela Sugar Company no tiene ningún derecho en la finca Higuerito por no habérsele adju-dicado ninguna porción específica, tampoco lo tienen los de-mandantes.
Se presenta entonces por sí la cuestión siguiente: ¿Puede un condueño tender vías sobre una finca sin el consentimiento de sus condueños1? El artículo 401 del Código Civil prescribe lo siguiente:
“Art. .401. — Cada partícipe podrá servirse de las cosas comunes, siempre que disponga de ellas conforme a su destino y de manera que no perjudique el interés de la comunidad, ni impida a los co-partícipes utilizarlas según su derecho.”
Un copartícipe puede construir una casa en una finca po-seída en comunidad, o prima facie hacer cualquier cosa que todos pudieron hacer con tal que tengan todos acceso a la casa. Surgirán casos en los cuales los otros copartícipes *29pueden impedir el uso indebido de la finca por un sólo co-partícipe. Entonces, sin embargo, es necesario alegar y pro-bar como se indica en el artículo 401, supra, que el uso de la finca por tal copartícipe en cierto modo perjudica al in-terés de la comunidad o impide a los demás copartícipes uti-lizarla según su derecho. No se acreditó tal cosa. La teoría de la demanda era que la Plazuela Sugár Company actuaba sin autorización de nadie. Fué por esta razón que supone-mos que la corte declaró probado que no se había demos-trado perjuicio alguno. Los apelantes sostuvieron que era innecesario demostrar tal perjuicio.
No solamente era la Plazuela Sugar Company en realidad dueña de varias participaciones en la finca de Díaz Lienza sino que la sociedad de Díaz & Balseiro es la arrendataria en la finca Higuerito de todas las participaciones pertene-cientes a los demandantes. La corte inferior declaró pro-bado que las vías férreas habían sido establecidas para bene-ficio de dichos arrendatarios. Insisten los apelantes en que las vías son únicamente para beneficio de la Plazuela Sugar Company y sus colonos y que fueron colocadas en la finca antes de hacerse el arrendamiento a G-iorgetti & Balseiro. Aunque hubo prueba para sostener la conclusión de la corte no nos detendremos para analizar la prueba en este respecto porque estamos enteramente de acuerdo con la corte inferior en que un arrendatario por años puede permitir la colo-cación de vías en una finca, o dejar que continúen allí si fue-ron colocadas en la finca antes del' comienzo del arrenda-miento. Véase el caso de Loíza Sttgar Company v. Calderón et. al., 30 D. P. R. 307. Balseiro y Giorgetti no son partes en el pleito y ■ apareciendo claramente qjie están en posesión de la finca en concepto de arrendatarios, en ausen-cia de una demostración de perjuicio a la comunidad el de-recho de acción para el levantamiento de estas vías perte-necería a los arrendatarios. En manera alguna se ha de-mostrado que la finca se perjudica y es una presunción razo-*30nable en vista de los antos que Balseiro & Giorgétti no es-tán oponiéndose a que continúen allí dichas vías férreas.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Aldrey, Hutchison y Franco Soto.
El Juez Presidente Sr. del Toro firmó: “Conforme con la sentencia. ” ■